ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on June 12, 1979 (372 So.2d 152) reversing and remanding with directions the order of the circuit court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed October 8, 1981 and mandate now lodged in this court, reversed this court’s judgment, 404 So.2d 1055.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued on July 13, 1979 is withdrawn, the judgment of this court filed June 12, 1979 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the order of the trial court appealed from is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 9.400(a) Florida Rules of Appellate Procedure).